Citation Nr: 0328115	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for a bilateral patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to November 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

Service connection for bilateral patellofemoral syndrome was 
granted in the April 2001 rating decision.  A zero percent 
evaluation was assigned from November 17, 1999. 


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In the notice of disagreement dated in October 2002, the 
veteran stated that he had received treatment for his knee 
pain from his primary care provider, Dr. David Ratcliff of 
Bretton Medical.  In a letter dated in October 2003, the 
veteran indicated that he is currently receiving treatment 
from Dr. Shaheer Yousaf for knee pain and knee failure.  
Those treatment records are not associated with the claims 
file.  The RO should attempt to obtain the veteran's 
treatment records from Dr. David Ratcliff and Dr. Shaheer 
Yousaf.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should attempt to obtain the 
veteran's treatment records from Dr. 
David Ratcliff and Dr. Shaheer Yousaf.

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to an initial disability rating in 
excess of zero percent for bilateral 
patellofemoral syndrome.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




